Case: 19-60573     Document: 00515610424         Page: 1     Date Filed: 10/21/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 21, 2020
                                  No. 19-60573
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Glendy Yocelin Pineda-Sabillon,

                                                                       Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 242 166


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Glendy Yocelin Pineda-Sabillon, a native and citizen of Honduras,
   petitions for review of the Board of Immigration Appeals’ (BIA) dismissal of
   her appeal from the immigration judge’s (IJ) denial of her motion to reopen
   her removal proceedings. She claims the BIA erred by: denying her motion


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60573     Document: 00515610424           Page: 2   Date Filed: 10/21/2020




                                    No. 19-60573


   to reopen, asserting the notice to appear (NTA) was statutorily deficient and
   insufficient to confer jurisdiction on the immigration court; and, failing to
   address her request to reopen proceedings sua sponte. The denial of a motion
   to reopen is reviewed under a very “deferential abuse-of-discretion
   standard”. Ojeda-Calderon v. Holder, 726 F.3d 669, 672 (5th Cir. 2013).
          Following Pineda’s August 2014 entry into the United States without
   inspection, the Department of Homeland Security (DHS) served her with an
   NTA, stating she was removable for failure to comply with immigration
   requirements for entry into the country. After receiving a notice in April
   2017 that her hearing was delayed for two years, but was likely to be
   rescheduled, she filed an application for, inter alia, asylum. The application
   included a different address than what DHS had on file. The immigration
   court sent Pineda notices about a hearing that were returned undeliverable,
   but she attended anyway, requesting a continuance and a change-of-address
   form. She was also informed at the hearing of her next one, set for 28
   February 2018. After her failure to attend that hearing, the IJ entered an in
   absentia removal order, which Pineda received by mail. The IJ denied her
   motion to reopen and the BIA dismissed her appeal.
          Pineda contends her NTA was defective because it did not state the
   time and place of her removal proceedings. Consequently, she asserts: she
   did not receive proper statutory notice of her removal hearing; and the NTA
   was insufficient to confer jurisdiction on the immigration court. Thus, she
   claims our court should reverse the BIA’s judgment under Pereira v. Sessions,
   138 S. Ct. 2105 (2018).
          Our court has rejected similar notice-and-jurisdictional challenges to
   the adequacy of an NTA and concluded that Pereira is limited to the context
   of the stop-time rule for purposes of cancellation of removal. See Pierre-Paul
   v. Barr, 930 F.3d 684, 689–93 (5th Cir. 2019), cert. denied, 2020 WL 1978950




                                         2
Case: 19-60573      Document: 00515610424          Page: 3   Date Filed: 10/21/2020




                                    No. 19-60573


   (U.S. Apr. 27, 2020) (No. 19-779); see also Mauricio-Benitez v. Sessions, 908
   F.3d 144, 148 n.1 (5th Cir. 2018), cert. denied, 139 S. Ct. 2767 (2019). Pineda
   has therefore failed to show the BIA committed legal error in dismissing her
   appeal on this basis. See Ojeda-Calderon, 726 F.3d at 672. (In the light of our
   above precedent, Pineda raises the foregoing issue here to preserve it for
   possible further review.)
          With respect to Pineda’s other issue, our court lacks jurisdiction to
   decide her claim that the BIA should have exercised its discretionary
   authority to reopen the proceedings sua sponte. See Hernandez-Castillo v.
   Sessions, 875 F.3d 199, 206–07 (5th Cir. 2017).
          DISMISSED IN PART AND DENIED IN PART.




                                          3